       Case 1:19-cv-08655-LGS-GWG Document 56 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ULKU ROWE,                                                     :

                                                             :     ORDER
                          Plaintiff,                               19 Civ. 8655 (LGS) (GWG)
                                                             :
        -v.-
                                                             :
GOOGLE LLC,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The Court has reviewed the letters docketed as Docket ## 52 and 55. Putting aside the
issue of whether there has been compliance with paragraph 2.A of the Court’s Individual
Practices, the Court is not convinced that sufficient communications have taken place between
counsel. Thus, plaintiff’s requests for relief are denied without prejudice.

        The parties are directed to confer in person or by telephone at length about all discovery
disputes in a sincere attempt understand the other side’s position and to reach a resolution. At
the in-person or telephonic conference, the parties shall discuss each issue in detail making every
possible effort to reach a reasonable agreement as to that issue. As part of this process, the Court
expects that discovery disputes may be significantly narrowed even if they cannot be eliminated.
The Court notes that relevance is not the only determinant of entitlement to discovery and the
issues of burden and proportionality must also be part of the discussion (as well as part of the
plaintiff’s calculus in deciding whether and how to reach agreement on a particular issue).

       If any disputes remain, they shall be presented in the form of a jointly-composed letter that
describes each dispute in detail and provides the opposing party’s position as to that dispute in
detail. Before filing such a letter, each side shall give the other an opportunity to adjust its
portion of the letter to respond to the other side’s written draft describing its side of the dispute.
As part of this process, the Court expects that additional narrowing of disputes may be possible.
Of course, each side must make itself available to consult telephonically with opposing counsel
as part of the composition process. It is critical that each party address in the final letter its
responses to the other side’s position as to each issue. The Court notes that if such a letter is
filed, the Court may decide any disputes based on the letter.

        Finally, it appears that both sides agree that there should be an adjustment to the
discovery schedule. The parties shall file either joint or competing proposed schedules at their
earliest convenience. The proposals should be filed separately from any letter raising discovery
disputes.
     Case 1:19-cv-08655-LGS-GWG Document 56 Filed 08/24/20 Page 2 of 2




      SO ORDERED.

Dated: August 24, 2020
       New York, New York




                                     2
